Citation Nr: 1816035	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  12-23 979A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for right knee condition.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse 


ATTORNEY FOR THE BOARD

T. Winkler, Associate Counsel 


INTRODUCTION

The Veteran served in the United States Army from July 1975 to July 1979. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A videoconference hearing was held before the undersigned in June 2015. A transcript of the hearing has been associated with the Veteran's claims file.

The claim was remanded in November 2015 for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the claims on appeal are decided. Upon review, the November 2015 remand directives were not completed. Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action. Stegall v. West, 11 Vet. App. 268 (1998).

First, the November 2015 remand instructed the RO to obtain treatment records from Dr. Adolfo Dulay, the medical provider who submitted a June 2015 nexus opinion, or in the alternative, notify the Veteran the records could not be obtained. The RO sent a January 2016 letter with medical record authorization form. The Veteran did not respond. No further attempt was made to retrieve these records. The Board finds sufficient efforts were not made to request these records.

Second, the November 2015 remand instructed a new examination and opinion be ordered. The examiner did not comment on the June 2015 opinion from Dr. Adolfo Dulay, as required by the November 2015 remand instructions. Further, the examiner did not consider the Veteran's lay statements that he has had continued right knee symptoms since service. VA medical examinations are inadequate if they fail to consider the lay statements of veterans, who are competent to report on the onset and recurrence of their symptoms. Dalton v. Nicholson, 21 Vet. App. 23 (2007) and Layno v. Brown, 6 Vet. App. 465, 470 (1994).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask he sign the necessary releases for VA to secure treatment records from Dr. Adolfo Dulay, who submitted a June 2015 nexus opinion without supporting rationale or treatment records. 

If identified records are not obtainable or none exist, the Veteran should be notified and the record clearly documented.

2. Once the above records development has been completed to the extent possible, obtain an addendum opinion with a qualified medical examiner to determine the nature and etiology of the Veteran's right knee condition. The examiner must review the claims file (to include this remand). If the examiner determines that the requested opinion cannot be provided without an examination, the Veteran should be scheduled for an examination. After reviewing the relevant evidence, the examiner must opine:

(a) Identify all right knee diagnoses during the appeal period.

(b) For each right knee condition identified, is it at least as likely as not (50 percent or greater probability) the identified right knee condition had its onset during service or is etiologically related to service, to include his 1977 in-service motorcycle accident?

The examiner must consider and discuss the Veteran's lay statements regarding continued right knee symptoms since service. See September 2010 statement, September 2012 substantive appeal, and June 2015 hearing testimony. Please note, a veteran is competent to testify regarding facts or circumstances that can be observed and described by a layperson. 38 C.F.R. § 3.159 (a)(2); see also Layno v. Brown, 6 Vet. App. 465, 471 (1994). In addition, lay evidence cannot be determined to be lacking in credibility merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

The examiner must also consider and discuss the Veteran's in-service treatment records and separation examination noting right knee symptoms. The examiner must consider and discuss the June 2015 opinion of Dr. Adolfo Dulay.

The examiner must provide a detailed rationale for any opinion expressed. If an opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. Upon completion of the above directives, the AOJ should review the examiner's report to ensure substantial compliance with the Board's directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). Take any necessary corrective action. 38 C.F.R. § 4.2 (2017).

4. Upon completion of the above actions, readjudicate the claim. If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the Veteran and his representative the opportunity to respond. Thereafter, this issue should be returned to the Board for further appellate review, if in order.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




